Citation Nr: 0901610	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
August 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in February 2004 and June 2007.  This 
matter was originally on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDING OF FACT

The veteran's left shoulder disorder is not related to active 
service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2004 Remand, the Appeals 
Management Center RO obtained Social Security Administration 
(SSA) records and obtained VA treatment records identified by 
the veteran.  Pursuant to the June 2007 Remand, the AMC 
afforded the veteran a VA examination with an opinion as to 
the etiology of any left shoulder disorder, readjudicated the 
veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's February 2004 and June 2007 Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008). 

A letter dated in July 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2007 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The July 2007 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in May 2008. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

The veteran contends that his current left shoulder 
disability is the result of his military service.  
Specifically, the veteran jumped out of a plane and his rip 
cord got caught under his left arm causing injury.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a left shoulder injury is factually 
shown during service.  The Board concludes it was not.  The 
service treatment records are absent complaints, findings or 
diagnoses of a left shoulder injury during service.  On the 
clinical examination for separation from service, the 
veteran's upper extremities were evaluated as normal.  In 
addition, on the Report of Medical History completed by the 
veteran in conjunction with his discharge examination, the 
veteran denied ever having painful or "trick" shoulder.  
Thus, there is no medical evidence that shows that the 
veteran suffered from a left shoulder injury during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
left shoulder arthritis was not until 1983, several years 
after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
indication of any left shoulder problem of record is noted in 
a March 1982 medical record which indicates that the veteran 
was supposed to have surgery in 1981 but never came in.  A 
March 1982 application for medical care notes that the 
veteran was seen in clinic in April 1981 and told that he had 
to have surgery but failed to keep the appointment.  Physical 
examination showed left shoulder with obvious deformity.  
Assessment was separated AC joint.  An October 1981 medical 
certificate notes that the veteran presented with grade III 
AC separation and stated that his father twisted his left arm 
when trying to stop a family dispute last night.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and 1981, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The veteran underwent a VA examination in May 2008.  After 
physical examination and review of the claims file, the 
veteran was diagnosed with deformity of left distal clavicle, 
possibly postsurgical, unchanged from x-ray in October 2006.  
Thus, in this case, the appellant clearly has a current 
disability.    The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.  However, no medical 
professional has ever related the veteran's left shoulder 
disorder to his military service, except to document history 
provided by the veteran.  The Board notes that an April 2002 
Hospital Discharge Summary diagnosed the veteran with 
residual shoulder injury from service.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  See Hickson, 
12 Vet. App. at 253; see also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).    

The May 2008 VA examiner, after review of the claims file and 
physical examination of the veteran, opined that the 
veteran's left shoulder condition was less likely than not 
related to his military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


